NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ____________

                                No. 09-4354
                               _____________

                        UNITED STATES OF AMERICA

                                      v.

                 RICHARD J. FRASE a/k/a Richard Brandon

                               Richard J. Frase,

                                  Appellant
                               _____________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    District Court No. 2-07-cr-00730-004
                District Judge: The Honorable J. Curtis Joyner

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              March 27, 2012

          Before: FUENTES, SMITH, and JORDAN, Circuit Judges

                          (Filed: September 13, 2012)

                           _____________________

                                 OPINION
                           _____________________

SMITH, Circuit Judge.

     A jury convicted Richard J. Frase of one count of conspiring to defraud the
                                       1
United States in violation of 18 U.S.C. § 371, nine counts of tax evasion in

violation of 26 U.S.C. § 7201, and three counts of filing false tax returns in

violation of 26 U.S.C. § 7206(1). The United States District Court for the Eastern

District of Pennsylvania sentenced Frase to, inter alia, 56 months of imprisonment.

Proceeding pro se, Frase appeals from his convictions and sentence.1 Because the

parties are familiar with the facts and procedural history of this case, we recite only

that which is necessary to rule on his many arguments.

        Frase contends that the government failed to prove beyond a reasonable

doubt that he acted “willfully,” an element required for each count of conviction.

We construe this argument as a challenge to the sufficiency of the evidence. In

Jackson v. Virginia, 443 U.S. 307, 319 (1979), the Supreme Court instructed that

the critical inquiry in reviewing the sufficiency of the evidence “is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” If a rational juror could have found the elements of the crime

beyond a reasonable doubt, we must sustain the verdict.             United States v.

Cartwright, 359 F.3d 281, 286 (3d Cir. 2004).            Our review of the record

demonstrates that Frase’s conduct over the years provides an evidentiary basis for

the jury’s determination that he acted willfully.


1
    The District Court exercised jurisdiction under 18 U.S.C. § 3231. We have
                                          2
      In what we construe as another sufficiency challenge, Frase argues that he

was not an “employee” of the corporation TAC Automotive, Inc. (TAC), that he

did not receive “wages” from TAC, and that several corporations with which he

transacted business were not sham entities. We appreciate Frase’s view of the

evidence. Nonetheless, it does not provide a basis for setting aside his convictions

because none of the offenses of conviction required the government to prove that

Frase was an “employee,” that he had earned “wages,” or that a corporate entity he

transacted business with had been created for an unlawful purpose. See United

States v. Rigas, 605 F.3d 194, 206 n.9 (3d Cir. 2010) (en banc) (“The specific

elements of conspiracy to defraud the United States [under § 371] are: (1) an

agreement to defraud the United States; (2) the defendants intentionally joining the

agreement; (3) one of the conspirators committing an overt act; and (4) an overt act

in furtherance of the conspiracy.”); United States v. Hecht, 638 F.2d 651, 659 (3d

Cir. 1981) (Weis, J., dissenting) (noting that the “elements of a § 7201 offense are

(1) willfulness, (2) the existence of a tax deficiency, and (3) an affirmative act

constituting an evasion or attempted evasion of the tax” (citing Sansone v. United

States, 380 U.S. 343, 351 (1965))); United States v. Hills, 618 F.3d 619, 638 -639

(7th Cir. 2010) (instructing that the elements the government must prove to obtain

a conviction for willfully filing a false tax return under 26 U.S.C. § 7206(1)


jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                         3
include “(1) the defendant made or caused to be made a federal income tax return

that []he verified was true; (2) the return was false as to a material matter; (3) the

defendant signed the return willfully and knowing it was false; and (4) the return

contained a written declaration that it was made under penalty of perjury”).

      In an effort to set aside his convictions, Frase contends that the District

Court erred by allowing the admission of certain evidence, particularly a chart

summarizing his access to certain funds over a period of years. “Our review of a

district court’s ruling to admit or exclude evidence, if premised on a permissible

view of the law, however, is only for an abuse of discretion.” United States v.

Sokolow, 91 F.3d 396, 402 (3d Cir. 1996). Inasmuch as Federal Rule of Evidence

1006 permits the admission of a summary or a chart, we fail to find any abuse of

discretion by the District Court by allowing the use of such a chart.

      Frase also asserts that his convictions cannot stand because the government

did not offer into evidence tax assessments, which were a prerequisite for the

government to engage in collections activities. We need not resolve the issue of

whether a tax assessment is a prerequisite for collection activity because this is a

criminal proceeding.

      Turning to Frase’s claim of prosecutorial misconduct, we acknowledge that

“[a] prosecutor’s comments can create reversible error if they ‘so infected the trial

with unfairness as to make the resulting conviction a denial of due process.’”

                                          4
United States v. Lee, 612 F.3d 170, 194 (3d Cir. 2010) (quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)). We will not overturn a conviction “on

the basis of a prosecutor’s comments standing alone, for the statements or conduct

must be viewed in context; only by so doing can it be determined whether the

prosecutor’s conduct affected the fairness of the trial.” United States v. Young, 470
U.S. 1, 11 (1985). After consideration of the single remark identified by Frase,

which occurred during the prosecution’s closing statement and concerned the

testimony of a witness, we do not find that the prosecutor’s statement affected the

fairness of Frase’s trial.

       Furthermore, our review of the record in this matter compels the conclusion

that there is no merit to Frase’s contention that the District Court displayed bias

towards him and negatively influenced the jury. To the contrary, the Court was

patient with Frase and, mindful of the fact that he was a layman, made an effort to

explain various legal matters to him during the course of the trial. The Court

allowed Frase to fully present his case, and was neither demeaning nor

intemperate.

       The District Court, according to Frase, erred by refusing to give his

requested jury instruction on his status as a nonresident alien. “We will order a

new trial on account of a district court’s refusal to give a proposed jury instruction

only when the requested instruction was correct, not substantially covered by the

                                          5
instructions given, and was so consequential that the refusal to give the instruction

was prejudicial to the defendant.” United States v. Hoffecker, 530 F.3d 137, 167

(3d Cir. 2008) (internal citation and quotation marks omitted). Inasmuch as there

was no factual basis for the proposed instruction, we conclude that the District

Court did not err by rejecting it.

      Finally, Frase contends that the District Court erred at sentencing by

applying a two-level enhancement under U.S.S.G. § 3C1.1 for perjury.              “We

review the factual findings underlying the District Court’s perjury determination

for clear error, while exercising plenary review over the District Court’s

conclusions of law.” United States v. Miller, 527 F.3d 54, 75 (3d Cir. 2008). In

United States v. Dunnigan, 507 U.S. 87 (1993), the Supreme Court instructed that

sentencing courts applying the perjury enhancement must “make independent

findings” for “each element of the alleged perjury.” Id. at 94. The three elements

are: (1) “false testimony,” (2) “concerning a material matter,” (3) “with . . . willful

intent to provide false testimony.” Id.

      Frase asserts that the District Court erred because it did not make the

requisite findings of fact and because it applied the enhancement simply because

the jury did not believe his testimony. A sentencing court’s failure to make

explicit findings, however, is not always fatal. For example, in United States v.

Gricco, we instructed that “express findings” are not required if false testimony is

                                          6
obvious from the record. 277 F.3d 339, 362 (3d Cir. 2002) (citing United States v.

Boggi, 74 F.3d 470, 479 (3d Cir. 1996)), overruled on other grounds, as stated in

United States v. Cesare, 581 F.3d 206, 208 n.3 (3d Cir. 2009). After consideration

of Frase’s testimony, we conclude that the District Court did not err in applying the

perjury enhancement. Frase’s testimony that he did not know that he was liable for

taxes was obviously false, as the District Court noted, in light of his extraordinary

efforts over the years to conceal the funds to which he had access.

      In sum, we have carefully reviewed the record in this matter and fully

considered Frase’s numerous assertions in his pro se submissions. We conclude,

however, that none of his arguments merit setting aside his convictions or vacating

his sentence. Accordingly, we will affirm the judgment of the District Court.




                                         7